Order dismissing report affirmed. The plaintiff, a subcontractor, brought this action of contract against the general contractor to recover for the installation of vinyl tile and cork flooring and vinyl tile base in the infirmary at Hanscom Field, Bedford. The declaration contained two counts, one on the written contract, and one in quantum meruit. The defendant’s answer included a declaration in set-off seeking damages alleged *780to have been incurred by it because of the plaintiff’s failure to perform in accordance with the terms of the contract. The judge found for the defendant in the original action and for the plaintiff (original defendant) on its declaration in set-off. A report to the Appellate Division was dismissed and the plaintiff appealed. The questions of law arise from the denial of several requests for rulings presented by the plaintiff. We have examined the record and briefs with care and are satisfied that the trial judge did not err in dealing with the requests. For the reasons set forth in the opinion of the Appellate Division, with which we agree and to which nothing need be added, we are of opinion that the order dismissing the report must be affirmed.
Joseph G. Crane, (Joseph S. Marino with him,) for the plaintiff.
David B. Nisseribavm, (Morris Nissenbaum with him,) for the defendant.